UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-33223 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Oritani Bank Employees Savings & Profit Sharing Plan and Trust B: Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Oritani Financial Corp. 370 Pascack Road Township of Washington, New Jersey 07676 REQUIRED INFORMATION Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") is subject to the Employee Retirement Income Security Act of 1974 ("ERISA"). Therefore, in lieu of the requirements of Items 1-3 of Form 11-K, the following financial statements and schedules have been prepared in accordance with the financial reporting requirements of ERISA. The following financial statements, schedule and exhibits are filed as a part of this Annual Report on Form 11-K. Page Number (a) Financial Statements of the Plan Report of Independent Registered Public Accounting Firms 1 Statements of Net Assets Available for Plan Benefits as of December 31, 2014 and 2013 3 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2014 and 2013 4 Notes to Financial Statements 5 (b) Schedule Schedule H, Part IV - Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2014 15 (c) Index to Exhibits 16 (d) Signature 17 Report of Independent Registered Public Accounting Firm To the Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan and Trust We have audited the accompanying statement of net assets available for benefits of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the Plan) as of December 31, 2014 and the related statement of changes in net assets available for benefits for the year then ended. These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and the changes in net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying Schedule H, Part IV – Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust financial statements. The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements but include supplemental information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information in the accompanying schedule is fairly stated in all material respects in relation to the financial statements as a whole. /s/ Demetrius Berkower LLC Wayne, New Jersey July 13, 2015 1 Report of Independent Registered Public Accounting Firm Plan Administrator Oritani Bank Employees Savings & Profit Sharing Plan: We have audited the accompanying statement of net assets available for benefits of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") as of December 31, 2013, and the related statement of changes in net assets available for benefits for the year then ended. These financial statement are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in allmaterialrespects, the net assets available for benefits of Oritani Bank Employees Savings & Profit Sharing Plan and Trust as of December 31, 2013, and the changes in net assets available for benefits for the year then ended, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Short Hills, New Jersey June 30, 2014 2 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Statements of Net Assets Available for Benefits December 31, 2014 and 2013 Assets Investments, at fair value Cash and cash equivalents Interest in common collective trusts Oritani Financial Corp. Common stock Total Investments, at fair value Receivables: Employer Contribution Receivable Employee Contribution Receivable Notes Receivable From Participants Other receivables Total Receivables Total assets available for plan benefits Payables Acquisition payables Total Payables Net assets available for plan benefits Adjustment from fair value to contract value for interest in common collective trusts relating to fully benefit-responsive investment contracts Net assets available for plan benefits The Notes to Financial Statements are an integral part of these statements. 3 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Statements of Changes in Net Assets Available for Benefits Year Ended December 31, 2014 and 2013 Additions Investment Income Net appreciation in fair value of investments Interest and dividend income Total investment income Contributions Employer Employee Total Contributions Total additions Deductions Distributions Administrative expenses Total deductions Net increase in net assets Net assets available for benefits, beginning of the year Net assets available for benefits, end of the year The Notes to Financial Statements are an integral part of this statement. 4 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 1. Description of Plan The following description is provided for general information summary purposes. Participants of the Oritani Bank Employees Savings & Profit Sharing Plan and Trust (the "Plan") should refer to the Summary Plan document for more detailed and complete description of the plan provisions. General The Plan is a defined contribution employee savings and profit sharing plan covering all eligible employees of Oritani Bank (the "Bank"). The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 ("ERISA"). Contributions Effective January 1, 2014, the Plan was amended to change the definition of Plan salary from total taxable compensation as reported on Form W2 to basic salary plus overtime and bonuses. Effective January 1, 2014, the Plan was amended to change the maximum amount a participant may contribute to the Plan from 50% of their compensation, as defined in the Plan, to 75% of their compensation, as defined in the Plan (subject to certain IRS limitations). As of and for the year ended December 31, 2014, the employer remitted to the third party administrator all participant contributions to the Plan in a timely manner. Effective August 1, 2011, the Plan was amended to change eligibility from one or more years of service to three months of service and completion of 250 hours. Effective August 1, 2011, the Plan was amended to allow all or a portion of a participant’s employee contribution to be designated as Roth elective deferrals. The Bank matches up to 50% of the participants before tax contributions, up to 6% of compensation upon completion of one year of service and 1,000 hours. Vesting Plan participants are 100% vested in the account balance attributable to their voluntary contributions, as well as employer matching contributions, including related earnings thereon. 5 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 Investment Options A participant can elect to invest amounts credited to their account in any of the following investment funds: Reliance Trust Company Stable Value Fund, SSgA Target Retirement 2055 Securities Non-Lending Series Fund, SSgA Target Retirement 2050 Securities Non-Lending Series Fund, SSgA Target Retirement 2045 Securities Non-Lending Series Fund, SSgA Target Retirement 2040 Securities Non-Lending Series Fund, SSgA Target Retirement 2035 Securities Non-Lending Series Fund, SSgA Target Retirement 2030 Securities Non-Lending Series Fund, SSgA Target Retirement 2025 Securities Non-Lending Series Fund, SSgA Target Retirement 2020 Securities Non-Lending Series Fund, SSgA Target Retirement 2015 Securities Non-Lending Series Fund, SsgA Aggressive Strategic Balanced Securities LSF, SSgA Conservative Strategic Balanced Securities LSF, SSgA Russell Large Cap Growth Index Securities NLSF, SSgA Russell Large Cap Value Index Securities NLSF, SSgA Long US Treasury Index Securities NLSF, SSgA Moderate Strategic Balanced Securities LSF, SSgA Nasdaq 100 Index Securities NLSF, SSgA Daily EAFE Index Non-Lending Series Fund, SsgA S&P Flagship NLFS, SSgA S&P MidCap Index Securities NLSF, SSgA Russell Small Cap Index Securities NLSF, SSgA REIT Index Securities NLSF,SSgA Target Retirement Income Non-Lending Series, Collective Short Term Investment Fund, SSgA Bond Index Fund and Oritani Financial Corp. Stock . Administrative Expenses Trustee fees are paid by the Plan.Certain Plan expenses, such as recordkeeping, auditing, and legal fees, are paid directly by the Plan Sponsor.Expenses with respect to participant's accounts are charged to such accounts. Payment of Benefits Upon termination of employment, a participant may leave their account with the Plan and defer commencement of receipt of their vested balance until April 1 of the calendar year following the calendar year in which they attain age 70 1/2, except to the extent that their vested account balance as of the date of termination is less than $500; in which case interest in the Plan will be cashed out and payment forwarded to them. On termination of service due to death, the value of the entire account will be payable to the participant's beneficiary in the form of a lump sum payment, annual installments, or rollover to an individual retirement account or another qualified plan for a surviving spouse. For termination of service due to disability, a participant is entitled to the same withdrawal rights as if they had terminated their employment. Notes Receivable From Participants Eligible participants may borrow from $1,000 up to the lesser of (1) fifty percent (50%) of the value of the employee vested account or (2) $50,000 reduced by the largest outstanding loan balance during the past 12 months. The rate of interest for the term of the loan will be established as of the loan date, and is a reasonable rate of interest generally comparable to the rates of interest then in effect at a major banking institution (e.g., Barron's Prime Rate (base rate) plus 1%). Distributions During employment, a participant may make withdrawals of amounts applicable to employee and vested employer contributions, subject to certain restrictions, as defined under the Plan. Participants are entitled to withdraw funds, exempt from excise tax, upon attaining age 59 1/2 or for financial hardship before that age. Participants may qualify for financial hardship withdrawals if they have an immediate and substantial financial need, as defined by the Plan document. Participants are limited to one withdrawal in any calendar year. 6 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 2. Summary of Significant Accounting Policies Basis of Accounting The accompanying financial statements are prepared using the accrual method of accounting. Notes Receivable From Participants Notes receivable from participants are measured at their unpaid principal balances plus any accrued but unpaid interest.Interest income is recorded on the accrual basis.Related fees are recorded as administrative expenses and are expensed when they are incurred.No allowance for credit losses has been recorded as of December 31, 2014 or 2013. Payment of Benefits Amounts paid to participants are recorded upon distribution. Use of Estimates The preparation of financial statements is in conformity withaccounting principlesgenerally accepted in the United States of America ("GAAP"). GAAP requires the plan administrator to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Investment Valuation and Income Recognition Investments in employer securities are recorded at fair value on the last business day of the year based on quoted prices from national stock exchanges. Investments in common/collective trusts, are valued at their respective net asset value. Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Fully Benefit-Responsive Investment Contracts are required to be reported at fair value. However, contract value is the relevant measurement attributable for that portion of the net assets available for benefits of a defined-contribution plan belonging to fully benefit-responsive investment contracts, because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. The Plan invests in investment contracts through a common collective trust (Reliance Trust Company Stable Value Fund). The Statement of Net Assets Available for Benefits presents the fair value of the investment in the common collective trust as well as the adjustment from fair value to contract for fully benefit-responsive investment contracts.The estimated fair value of the Plan’s interest in the Reliance Trust Company Stable Value Fund are primarily based on the following; Guaranteed Investment Contracts (GIC) are based on the discounted present value of future cash flows and the security-backed contract are based on the estimated fair value of the underlying securities and the estimated fair value of the wrapper contract. The estimated fair value of the wrapper contract provided by a security-backed contract issuer is the present value of the difference between the wrapper fee and the contracted wrapper fee. 7 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 In March 2014, the Pentegra Defined Contribution Plan for Financial Institutions approved the replacement of the Invesco Stable Value Trust as stable value manager with the Reliance Trust Company Stable Value Fund, including the liquidation of the Invesco Stable Value Trust.The investment contracts held by Invesco Stable Value Trust were transferred to the Reliance Trust Company Stable Value Fund in March 2014.The Invesco Stable Value Fund was fully liquidated and terminated on March 26, 2014 and the Plan was able to withdraw its investment at a net asset value of approximately $12.90.The Plan replaced the Invesco Stable Value Fund with the Reliance Trust Company Stable Value Fund and the funds were reinvested in the Reliance Trust Company Stable Value Fund on March 26, 2014. Effective April 30, 2014, SSgA S&P 500 Growth Fund was eliminated and replaced with the SSgA Russell Large Cap Growth Index Securities Non-Lending Series Fund. Effective April 30, 2014, SSgA S&P Value Fund was eliminated and replaced with the SSgA Russell Large Cap Value Index Securities Non-Lending Series Fund. Risks and Uncertainties The Plan has various investment vehicles, directed by participants, common/collective trusts, and direct holdings in common stock of Oritani Financial Corp., the Parent Company of the Bank. These investments are subject to various risks such as interest rate, market and credit risks. Due to the level of risks associated with certain investments, it is at least reasonably possible that changes in the values of the investments will occur in the near term and that such changes could materially affect participants' account balances and the amounts reported in the Statements of Net Assets Available for Plan Benefits. The Oritani Financial Corp. common stock is subject to various risks including concentration risk since the fund invests primarily in the common stock of Oritani Financial Corp. and, therefore, the performance of the fund is impacted by the performance of Oritani Financial Corp. common stock. The market price of Oritani Financial Corp. common stock is dependent on a number of factors, including the financial condition and profitability of Oritani Financial Corp. and Oritani Bank. In addition, the market price for Oritani Financial Corp. common stock may be affected by general market conditions, market interest rates, the market for financial institutions, merger and takeover transactions, the presence of professional and other investors who purchase stock on speculation, as well as unforeseen events not necessarily within the control of management or the board of directors of Oritani Financial Corp. and Oritani Bank. Effects of New Accounting Pronouncements On May 1, 2015, the FASB issued Accounting Standards Update (ASU) No. 2015-07, Disclosures for Investments in Certain Entities That Calculate Net Asset Value per Share (or Its Equivalent), which removes the requirement to categorize within the fair value hierarchy all investments for which the fair value is measured using the net asset value per share practical expedient.The ASU also removes the requirement to make certain disclosures for all investments that are eligible to be measured at fair value using the net asset value per share practical expedient.The ASU is effective for public business entities for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years.The effective date for all other entities is fiscal years beginning after December 15, 2016 and interim periods within those fiscal years.Early adoption is permitted for all entities.Management is currently evaluating the impact of adopting this new accounting standards update on the Plan's financial statements. 8 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 3.Investments The following presents investments for the year ended December 31, 2014 and 2013 that represented 5% or more of the Plan's net assets: Oritani Financial Corp. Stock $ $ Reliance Trust Company Stable Value Fund $ - Invesco Stable Value Fund - SsgA S&P Flagship NLFS SSgA S&P MidCap Index Securities NLSF The Reliance Trust Company Stable Value Fund (the Fund or “RSVT”) invests in a representation of guaranteed investment contracts, bank investment contracts and/or wrapped portfolio of fixed income instruments.Collectively, these contracts are referred to as investment contracts. A traditional GIC is a group annuity contract that pays a specified rate of return for a specific period of time and guarantees a fixed return after any benefit-responsive payments are made to participants. The issuer of a traditional GIC takes a deposit from the Fund and purchases investments that are held in the issuer’s general account. The GIC issuer is contractually obligated to repay the principal and a specified interest rate that is guaranteed to the Fund.The Fund is subject to the general credit risk of the issuer.RSVT will attempt to assess the credit quality of the issuers, however, there is no guarantee as to the financial condition of an issuer. A bank investment contract is an investment contract issued by a bank, with features (other than annuity provisions) comparable to a GIC. A synthetic GIC is a wrap contract paired with an underlying investment or investments, usually a portfolio of high-quality, intermediate term fixed income securities.Events disqualifying an underlying investment as high-quality include, but are not limited to, bankruptcy of the security issuer or default or restricted liquidity of the security.The portfolio is owned by the Fund. The Fund purchases a wrapper contract from an insurance company or other financial services institution. RSVT will attempt to assess the credit quality of the issuers, however, there is no guarantee as to the financial condition of an issuer.The portfolio, coupled with the wrap contract, attempts to replicate the characteristics of a traditional GIC. The Fund one-year total return was 2.12% for 2014 and Invesco Stable Value Fund was 1.65% for 2013. The existence of certain conditions can limit the Fund’s ability to transact at contract value with the issuers of its investment contracts.Employer initiated events, if material, may affect the underlying economies of investment contracts.These events include plant closings, layoffs, plan termination, bankruptcy or reorganization, merger, early retirement incentive programs, tax disqualification of a trust or other events. The occurrence of one or more employer initiated events could limit the Fund’s ability to transact at contract value with plan participants. 9 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 For the year ended December 31, 2014 and 2013, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $606,919 and $1,409,939, respectively. The net appreciation, by investment category, is as follows: Common stock $ ) $ Common/collective trusts $ For the year ended December 31, 2014 and 2013, investment and advisory expenses were $74,055 and $63,211, respectively. The expenses are paid by the Plan. 4.Fair Value Measurements ASC 820 Fair Value Measurements and Disclosures establishes a framework for measuring fair value under generally accepted accounting principles and enhances disclosures about fair value measurements. Fair value is defined under ASC 820 Fair Value Measurements and Disclosures as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. The standard describes a fair value hierarchy based on three levels of inputs, of which the first two are considered observable and the last unobservable, that may be used to measure fair value which are the following: Level 1 Quoted prices in active markets for identical assets or liabilities. Level 2 Inputs other than Level 1 that are observable, either directly or indirectly, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities In accordance with ASC 820 Fair Value Measurements and Disclosures, the following table represents the Plan’s fair value hierarchy for its financial assets (cash and cash equivalents) measured at fair value on a recurring basis as of December 31, 2014 and 2013: 10 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 Fair Value Measurements at December 31, 2014 Total Level 1 Level 2 Level 3 Cash and Cash Equivalents - - Reliance Trust Company Stable Value Fund - - SSgA Target Retirement 2055 Securities Non-Lending Series Fund - - SSgA Target Retirement 2050 Securities Non-Lending Series Fund - - SSgA Target Retirement 2045 Securities Non-Lending Series Fund - - SSgA Target Retirement 2040 Securities Non-Lending Series Fund - - SSgA Target Retirement 2035 Securities Non-Lending Series Fund - - SSgA Target Retirement 2030 Securities Non-Lending Series Fund - - SSgA Target Retirement 2025 Securities Non-Lending Series Fund - - SSgA Target Retirement 2020 Securities Non-Lending Series Fund - - SSgA Target Retirement 2015 Securities Non-Lending Series Fund - - SsgA Aggressive Strategic Balanced Securities LSF - - SSgA Conservative Strategic Balanced Securities LSF - - SSgA Russell Large Cap Growth Index Securities NLSF - - SSgA Russell Large Cap Value Index Securities NLSF - - SSgA Long US Treasury Index Securities NLSF - - SSgA Moderate Strategic Balanced Securities LSF - - SSgA Nasdaq 100 Index Securities NLSF - - SSgA Daily EAFE Index Non-Lending Series Fund - - SsgA S&P Flagship NLFS - - SSgA S&P MidCap Index Securities NLSF - - SSgA Russell Small Cap Index Securities NLSF - - SSgA REIT Index Securities NLSF - - SSgA Target Retirement Income Non-Lending Series - - SSgA Bond Index Fund - - Oritani Financial Corp. Stock - - $ $- 11 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 Fair Value Measurements at December 31, 2013 Total Level 1 Level 2 Level 3 Cash and Cash Equivalents - - Invesco Stable Value Fund - - SSgA Target Retirement 2055 Securities Non-Lending Series Fund - - SSgA Target Retirement 2050 Securities Non-Lending Series Fund - - SSgA Target Retirement 2045 Securities Non-Lending Series Fund - - SSgA Target Retirement 2040 Securities Non-Lending Series Fund - - SSgA Target Retirement 2035 Securities Non-Lending Series Fund - - SSgA Target Retirement 2030 Securities Non-Lending Series Fund - - SSgA Target Retirement 2025 Securities Non-Lending Series Fund - - SSgA Target Retirement 2020 Securities Non-Lending Series Fund - - SSgA Target Retirement 2015 Securities Non-Lending Series Fund - - SsgA Aggressive Strategic Balanced Securities LSF - - SSgA Conservative Strategic Balanced Securities LSF - - SsgA S&P 500 Growth Fund - - SSgA S&P Value Fund - - SSgA Long US Treasury Index Securities LSF - - SSgA Moderate Strategic Balanced Securities LSF - - SSgA Nasdaq 100 Index Securities LSF - - SSgA Daily EAFE Index Non-Lending Series Fund - - SsgA S&P Flagship NLFS - - SSgA S&P MidCap Index Securities LSF - - SSgA Russell Small Cap Index Securities NLSF - - SSgA REIT Index Securities LSF - - SSgA Passive Bond Index - - Oritani Financial Corp. Stock - - $ $- There were no transfers between Levels 1, 2 or 3 as of December 31, 2014 based on levels assigned to securities on December 31, 2013. 12 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 5. Tax Status The Plan has received a determination letter from the Internal Revenue Service dated February 15, 2011, stating that the written form of the underlying prototype plan document is qualified under Section 401(b) of the Internal Revenue Code (the Code), that any employer adopting this form of the Plan will be considered to have a plan qualified under Section 401(a) of the Code. Therefore, the related trust is exempt from taxation. Once qualified, the Plan is required to operate in conformity with the Code to maintain its qualification. The Plan administrator believes the Plan is being operated in compliance with the applicable requirements of the Code and, therefore, believes that the Plan is qualified and the related trust is tax-exempt. Accounting principles generally accepted in the United States of America require plan management to evaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken an uncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. The plan administrator has analyzed the tax positions taken by the Plan, and has concluded that as of December 31, 2014, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements. The Plan is subject to routine audits by tax jurisdictions; however, there are currently no audits for any tax periods in progress. The plan administrator believes it is no longer subject to income tax examinations for years prior to 2011. 6. Plan Termination The Plan Sponsor has not expressed any intention to discontinue the Plan, however, it has the right under the Plan to terminate or discontinue employee contributions to the Plan subject to the provisions of ERISA. 7. Party-in-Interest Transactions The Plan has investments in common stock of Oritani Financial Corp.Accordingly, these transactions qualify as party-in-interest transactions.Certain administrative functions of the Plan are performed by officers or employees of the Plan Sponsor.No such officer or employee receives compensation from the Plan. 13 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Notes to Financial Statements December 31, 2014 and 2013 8. Reconciliation to Form 5500 Differences between the financial statements and the Form 5500 relates to the Trustee reporting Plan activity on the cash basis (versus accrual basis) for Form 5500. The following is a reconciliation of net assets available for benefits and contributions as of December 31, 2014 and 2013: Net assets available for benefits as reported in the Statement of Net Assets Available for Benefits $ $ Adjustment from fair value to contract value for fully-responsive investment contracts Contributions receivable ) ) Net assets available for benefits as disclosed in Form 5500, Schedule H $ $ The following is a reconciliation of contributions and change in net assets per the financial statements for the year ended December 31, 2013 and 2012, to Form 5500: Contributions Change in Net Assets Contributions Change in Net Assets As disclosed in the financial statements $ Adjustment from fair value to contract value for fully-responsive investment contracts — — Contributions receivable-beginning of year Contributions receivable-end of year As disclosed in Form 5500, Schedule H $ 9. Subsequent Events The Bank has evaluated all subsequent transactions and events after the financial statement date through July 13, 2015, the date the financial statements were available to be issued. Based on this evaluation, the Plan has determined that no subsequent events occurred which would require disclosure in financial statements. 14 Oritani Bank Employees Savings & Profit Sharing Plan and Trust Schedule H, Part IV - Line 4i Schedule of Assets Held at End of Year ID# 22-1174955; Plan# 001 December 31, 2014 Description of Investment Including Maturity Date, Rate Identity of Issuer, Borrower of Interest, Collateral, *(a) Lessor or Similar Party Par, or Maturity Value Cost** Current Value Cash and Cash Equivalents Cash Collective Short Term Investment Fund shares SSgA Short Term Investment Fund shares Total Cash and Cash Equivalents Interest in Common/Collective Trusts * Reliance Trust Company Stable Value Fund units * SSgA Target Retirement 2055 Securities Non-Lending Series Fund units SSgA Target Retirement 2050 Securities Non-Lending Series Fund 43 units SSgA Target Retirement 2045 Securities Non-Lending Series Fund units SSgA Target Retirement 2040 Securities Non-Lending Series Fund units SSgA Target Retirement 2035 Securities Non-Lending Series Fund units SSgA Target Retirement 2030 Securities Non-Lending Series Fund units SSgA Target Retirement 2025 Securities Non-Lending Series Fund units SSgA Target Retirement 2020 Securities Non-Lending Series Fund 44 units SSgA Target Retirement 2015 Securities Non-Lending Series Fund units SsgA Aggressive Strategic Balanced Securities LSF units SSgA Conservative Strategic Balanced Securities LSF units SSgA Russell Large Cap Growth Index Securities NLSF units SSgA Russell Large Cap Value Index Securities NLSF units SSgA Long US Treasury Index Securities NLSF units SSgA Moderate Strategic Balanced Securities LSF units SSgA Nasdaq 100 Index Securities NLSF units SSgA Daily EAFE Index Non-Lending Series Fund units SsgA S&P Flagship NLFS units SSgA S&P MidCap Index Securities NLSF units SSgA Russell Small Cap Index Securities NLSF units SSgA REIT Index Securities NLSF units SSgA Target Retirement Income Non-Lending Series units SSgA Bond Index Fund units Total Interest in Common/Collective Trusts Investment in Employer Securities * Oritani Financial Corp. Stock shares *** Participant Loans * Party-in-interest ** Cost omitted for participant directed investments *** Interest is 4.25% and maturity date ranging from January 2015 to July 2028 See Report of Independent Registered Public Accounting Firm. 15 EXHIBIT INDEX Exhibit NumberExhibit 23.1Consent of Independent Registered Public Accounting Firm 23.2Consent of Independent Registered Public Accounting Firm 16 SIGNATURE The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. ORITANI BANK EMPLOYEES' SAVINGS & PROFIT SHARING PLAN Date: July 13, 2015 By: /s/ Kevin Lynch Kevin Lynch President and Chief Executive Officer Oritani Bank
